In an action, inter alia, for an injunction prohibiting the defendant from interfering with the construction of a street leading to the plaintiffs property, the plaintiff appeals from an order of the Supreme Court, Westchester County (Wood, J.), dated April 11, 1988, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
The record reveals that questions of fact exist in this record, including whether or not the defendant obstructed or attempted to obstruct the construction of a roadway, which might entitle the plaintiff to an injunction. Therefore, summary judgment was properly denied. We decline to make any declaration of rights concerning the street easement, as neither party requested such relief before the hearing court. However, under these circumstances, we deem it appropriate to direct that the Supreme Court expedite the matter so that a speedy trial may be held.
We have considered the parties’ remaining contentions and find them to be without merit. Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.